Title: From John Adams to Thomas Jefferson, 18 July 1818
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy July 18 1818

Will you accept a curious Piece of New England Antiquities. It was a tolerable Chatechism for the Education a Boy of 14 Years of Age, who was destined—in the future course of his Life to dabble in So many Revolutions in America, in Holland and in France.
This Doctor Mayhew had two Sisters established in Families in this Village which he often visited and where I often Saw him. He was intimate with my Parson Bryant and often exchanged with him, which gave me an Opportunity often to hear him in the Pulpit. This discourse was printed, a Year before I entered Harvard Colledge and I read it, till the Substance of it was incorporated into my Nature and indelibly engraved on my Memory.
It made a greater Sensation in New England than Mr Henrys Philippick against the Parsons did Virginia. It made a Noise in Great Britain where it was reprinted and procured the Author a Diploma of Doctor in Divinity.
That your Health and voracious Appetite for reading may long continue is the Wish of your Old Friend and / humble Servant
John Adams